Citation Nr: 0122149	
Decision Date: 09/07/01    Archive Date: 09/12/01

DOCKET NO.  96-42 231A	)	DATE
	)
	)

On appeal certified to the Board by the 
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the appellant was in an authorized travel status at 
the time of his physical injuries on November 2, 1991.


REPRESENTATION

Appellant represented by:	Alex Washington, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant, C.C. and O.N. 


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The appellant had active service from September 1987 to July 
1991.  He also had periods of inactive duty training with the 
Louisiana National Guard (NG).  The appellant was discharged 
from the NG in May 1992 due to unsatisfactory participation.

This appeal arises from an October 1995 administrative 
decision of the New Orleans, Louisiana, Regional Office (RO) 
which determined that the appellant had not been on 
authorized travel to his monthly drill with the NG at the 
time of his automobile accident on November 2, 1991.  The 
appellant appealed.

A hearing was held before the Board of Veterans' Appeals 
(Board) in June 2001.  The undersigned conducted this hearing 
and will make the final determination in this case.  
38 U.S.C.A. § 7102(a) (West Supp. 2001).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The appellant sustained serious injuries in an automobile 
accident in Garyville, Louisiana, on November 2, 1991 at 
approximately 2:50 a.m.

3.  The lay evidence is inconsistent and, based on the 
objective evidence and circumstances of travel, is not 
credible.

4.  The appellant was not proceeding directly to authorized 
inactive duty training on November 2, 1991.


CONCLUSION OF LAW

The appellant was not on inactive duty for training at the 
time of his automobile accident on November 2, 1991.  38 
U.S.C.A. §§ 101(23), 106(d), 1131, 5103, 5103A (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.6 (2000); 66 Fed.Reg. 45630 (Aug. 
29, 2001) (to be codifed at 38 C.F.R. §§ 3.102, 3.159).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In September 1993, the appellant submitted a claim for 
entitlement to service connection for multiple injuries that 
had resulted from a motor vehicle accident in October 1991.  
A Department of Veterans Affairs (VA) neurologic examination 
was given to the appellant in December 1993.  At the time of 
the examination, he claimed that on October 30, 1991, he had 
been involved in an automobile accident.  The appellant 
asserted that he had not been wearing a seatbelt and was 
asleep in the automobile when the accident occurred and was 
then thrown from the vehicle.  He alleged that this accident 
had resulted in him lapsing into a coma and remaining "out 
of contact with his environment" for the next eight days.  

Private hospitalization records dated in November 1991 were 
associated with the claims file in July 1994.  An emergency 
room record dated on November 2, 1991, indicated that the 
appellant had been transferred to East Jefferson General 
Hospital after initial treatment for injuries from an 
automobile accident.  It was noted that the appellant knew 
his name and month of birth, but did not know what had 
happened to him or where he was.  On the initial medical 
history and examination report dated on November 2, 1992, it 
was noted that the appellant had sustained head and facial 
injuries as a result of an automobile accident.  It was 
reported that the appellant had difficulty talking because of 
sutures to his tongue.  The appellant was drowsy, but 
cooperative.  He was able to give his medical history by some 
speech, nodding, and sign language.  A computerized 
tomography (CT) scan of the head revealed no acute changes 
except for orbital fractures on the right side.  A skull X-
ray showed no acute changes to the cranial vault.  The 
impression was concussion with multiple facial injuries.  A 
discharge summary reported that the appellant was released 
from the hospital in mid-November 1991.  It was noted that 
the appellant had undergone a number of surgical procedures 
to repair skull and facial injuries, including intermaxillary 
fixation and having his jaws wired shut.

A written statement was received from the appellant in 
December 1994.  He claimed that his automobile accident had 
occurred on November 2, 1991 while he was en route to his 
weekend drill with the NG.  Also submitted in December 1994 
were letters from two friends of the appellant, O.N. and 
C.C., who each asserted that they had also been involved in 
the accident of November 2, 1991 and were accompanying the 
appellant to his NG unit in New Orleans, Louisiana.

A police report received in December 1994 confirmed that the 
appellant had been involved in an automobile accident on 
Saturday, November 2, 1991 at 2:51 am.  However, the 
reporting officer indicated that he had been notified of this 
accident and arrived on the scene at 2:51 am.  The appellant 
was one of three occupants in the automobile, the others 
being O.N. and C.C.  It was indicated in the report that the 
appellant and O.N. resided in LaPlace, Louisiana while C.C. 
had a residence in Garyville, Louisiana.  The accident 
reportedly occurred at the intersection of Main Street and 
Glendale Drive in Garyville, Louisiana.  It was indicated 
that the automobile was heading south on Main Street when it 
hit an embankment and the driver lost control.  The police 
officer estimated that the automobile was traveling 60+ miles 
per hour (mph) on a street where the posted speed limit was 
25 mph.  

Submitted with the police report was a Report of Accidental 
Injury (VA Form 21-4176) completed by the appellant.  He 
claimed that he was in the armed forces at the time of the 
accident as he was en route to his weekend drill with the NG.  
The appellant reported that he was asleep at the time of the 
accident, but estimated the car was traveling at 45 mph.

The appellant submitted various orders, notices, and letters 
from his NG unit in December 1994.  In a letter of early 
March 1992, the appellant's NG unit informed him that the 
next scheduled training assembly was on March 14 and 15.  The 
reporting time was at 6:45 a.m. and the formation time was at 
7:00 a.m.  He was informed that the unit would conduct 
physical training (PT) on both days and the appellant was 
required to bring the appropriate PT uniform.  Letters of 
early April 1992 informed the appellant that he had failed to 
attend scheduled unit training assemblies on November 1 
through 3, 1991; December 15, 1991; and January 24 through 
26, 1991.  The appellant was asked to submit evidence to 
excuse these absences.  He was informed that these absences 
could be excused due to sickness, injury, emergency or other 
circumstances beyond his control.  The appellant was warned 
that if he accumulated too many unexcused absences within a 
one year period he could be declared an unsatisfactory 
participant and released from NG service.  

By letter of mid-April 1992, the appellant was informed that 
the next scheduled training assembly for his NG unit was on 
April 25 and 26.  Reporting time was indicated to be at 6:45 
a.m. and formation time was at 7:00 a.m.  The appellant was 
also informed that PT was to be conducted on both days and he 
was required to bring the appropriate PT clothing.  In a 
letter of late April 1992, the NG informed the appellant that 
he had failed to produce documentation that would excuse his 
absences from his scheduled unit training assemblies for the 
months of October, November, and December 1991.  It was 
specifically noted that the appellant's commander had ordered 
him to produce this documentation by the end of January 1992 
and the appellant had failed to comply.  The appellant was 
notified that he had been declared an unsatisfactory 
participant.

The RO sent the appellant a letter in January 1995 that 
requested he submit orders or a statement from his NG unit 
that he was required to attend a weekend drill on November 1, 
1991.  The appellant responded in September 1995 with a copy 
of an undated memorandum from the unit clerk addressed to all 
members of the unit.  This memorandum listed the drill dates 
for the "1st QUARTER" of training year 1992.  The listed 
dates were October 19 and 20, November 1 through 3, December 
14, and January 25 and 26.

A notice of disagreement (NOD) was received from the 
appellant in May 1996.  He claimed that he had witnesses that 
would support his allegation that he was en route to his NG 
unit when he was involved in the November 1991 accident.  In 
addition, he asserted that "[m]y address in LaPlace [was] 
only the address I use[d] for all my mail to catch up with 
me."  In his substantive appeal of October 1996, the 
appellant claimed that at the time of his automobile accident 
he was en route to his weekend drill with the NG.  He claimed 
that he had no other way to his unit except for a ride with 
his friend.  The appellant submitted another written 
statement in October 1996.  He claimed that he was without 
transportation to his unit in November 1991 and a friend had 
volunteered to take him.  The appellant alleged that at that 
time he was staying at a friend's house in Mt. Airy, 
Louisiana, and his transportation picked him up at this 
location on the way to his NG unit.  While en route to the 
scheduled drill, he was involved in an automobile accident 
and woke up a couple of days later in the hospital.  

At his hearing on appeal in December 1996, the appellant 
testified that at the time of his accident in November 1991 
he lived with his mother in LaPlace, Louisiana.  He claimed 
that he did not own an automobile.  The appellant alleged 
that he had asked his friend, C.C., to give him a ride to his 
NG unit for the weekend drill in November 1991.  This friend 
agreed, if the appellant would first come to his house in 
Garyville.  It was claimed by the appellant that he arrived 
at his friend's house in Garyville at approximately 10:30 
p.m. on November 1, 1991.  He alleged that himself and 
another friend, O.N., traveled from his home in LaPlace to 
Garyville by hitchhiking.  The appellant testified that his 
weekend drill was to start on November 2, 1991 at 5:00 a.m. 
and he left Garyville in an automobile with his friends at 
approximately 2:30 a.m.  The appellant noted that he fell 
asleep prior to the accident while traveling in the car.  He 
asserted that he was not aware at that time that the 
scheduled unit assembly had started on Friday, November 1.  
The appellant alleged that he was under the impression that 
NG weekend drills only lasted two days on a Saturday and a 
Sunday; and that is why he did not attend drill on Friday 
November 1.  

He testified further that the travel time from his home in 
LaPlace to his NG unit in New Orleans was from 45 to 50 
minutes.  The appellant claimed that he planned to take one 
and a half to two hours to travel from Garyville to his NG 
unit because of the extra distance it was from LaPlace, he 
wanted to stop on way to get breakfast, and needed time at 
the barracks prior to drill in order to get ready.  The 
appellant acknowledged that his orders for drill indicated 
the starting time was 7:00 a.m., but he needed to be at the 
barracks at 5:00 a.m. so that he could do PT.  He noted he 
had attended weekend drills prior to November 1991 and had 
either hitchhiked from his home or gotten a ride from C.C.

Another VA neurologic examination was provided to the 
appellant in December 1996.  He reported a medical history 
that included his physical injuries sustained in an 
automobile accident in November 1991.  He alleged that at the 
time of this accident he was en route to his NG unit.  The 
appellant claimed that he lost consciousness during the 
accident and was in a coma for eight days.  In a written 
statement of August 1997, the appellant alleged that he was 
hospitalized in a coma in excess of two weeks after his 
automobile accident in November 1991.

At his hearing before the Board in June 2001, the appellant, 
O.N., and C.C. provided testimony regarding the automobile 
accident in November 1991.  O.N. testified that he had 
accompanied the appellant during the early morning of 
November 2, 1991.  It was his understanding that they were 
traveling in order for the appellant to attend his weekend 
drill with the NG.  O.N. asserted that the appellant had 
brought with him his Army uniform and boots.  O.N. claimed 
that he and the appellant traveled from LaPlace to Garyville 
in about 15 to 20 minutes.  O.N. testified that it took about 
one hour and fifteen minutes to travel from Garyville to the 
appellant's NG unit in New Orleans.  O.N. alleged that they 
had left Garyville sometime between 2:30 to 2:45 a.m. and had 
the automobile accident around 2:50 a.m. the morning of 
November 2, 1991.

It was C.C.'s testimony that the appellant had asked him to 
provide a ride to his weekend drill in November 1991.  He 
claimed that on the morning of November 2, the appellant had 
brought a bag with him with his Army uniform and boots 
inside.  C.C. asserted that they had left Garyville at 2:30 
to 2:45 am on the morning of November 2.  He claimed that he 
wanted to leave this early because his spouse was seven and a 
half months pregnant and he did not want to leave her alone.  
In addition, C.C. noted that the appellant wanted to get to 
his NG unit early so he could do PT.  C.C. estimated that 
their travel time from Garyville to the NG unit would be from 
one hour to one hour and 15-20 minutes.  He also asserted 
that they planned to eat a breakfast on the way and planned 
to take 30 to 45 minutes to do so.  C.C. claimed that the 
appellant wanted a hot breakfast in order to be prepared to 
do PT when he arrived at the NG unit.  Their planned arrival 
at the NG unit in New Orleans was to be between 4:00 and 4:30 
a.m.  Finally, he claimed that he had been traveling 60 mph 
in a 25 mph zone because he was in a hurry to get back home.

The appellant testified that he left early on the morning of 
November 2 because he thought he had to be at the NG unit by 
5:00 a.m. for PT.  PT this early in the morning was the 
common practice of the unit he served with during active 
service.  It was also claimed that his NG unit would let 
soldiers get to the barracks early and they could either 
sleep on a cot or do voluntary PT.  He acknowledged that he 
had missed the weekend drill during the month of October 1991 
due to not having transportation to the unit.  However, he 
indicated that since his separation from active service in 
July 1991, he had been able to attend weekend drills with his 
NG unit in August and September 1991.  It was the appellant's 
understanding the weekend drill in November 1991 was to be 
for only two days beginning on Saturday November 2.  He 
asserted that it took him and O.N. about ten minutes to get 
from LaPlace to Garyville.  The appellant noted that his 
friend O.N. wanted to go along because he wanted to see what 
a military installation looked like.  The appellant testified 
that after his November 1991 accident he tried to get a 
medical discharge from the NG, but this was denied because he 
was not found to be on drill status at the time of the 
accident.  He claimed that he had reported for scheduled unit 
assemblies after his November 1991 accident, but was told by 
his unit that due to his physical condition not to return.  
The appellant acknowledged that his discharge from the NG was 
on the basis of unsatisfactory participation.


II.  Analysis

Initially, the Board is satisfied that all relevant facts 
have been properly developed and no further assistance to the 
appellant is required in order to comply with the duty to 
assist.  See 38 U.S.C.A. §§ 5103, 5103A.  It is recognized by 
the Board the provisions of 38 U.S.C.A. §§ 5103, 5103A (duty 
to assist) did not become effective until the fall of 2000, 
after the last supplemental statement of the case (SSOC) in 
this case was issued by the RO.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §  3(a), 114 
Stat. 2096, 2097-98 (2000); 66 Fed.Reg. 45630.  Therefore, 
the RO did not have the opportunity to apply these provisions 
to the current case.  However, the development conducted by 
the RO in this case fully meets the requirements of the old 
provisions of 38 U.S.C.A. § 5107 (West 1991) as well as the 
new provisions of 38 U.S.C.A. § 5103A.  The RO also appears 
to have complied with notification requirements of 
38 U.S.C.S. § 5103A(b)(2) in its statement of the case (SOC) 
of June 1996 and SSOC of December 1996.

The Board finds that all records pertinent to the 
determination of the appellant's travel status on November 2, 
1991 have been obtained; to include service records, police 
reports, medical reports, and eyewitness statements.  The RO 
has attempted to obtain a Line of Duty determination from the 
military regarding the appellant's November 1991 automobile 
accident.  These requests have been made to the NG unit, 
National Personnel Records Center (NPRC), and United States 
Army Personnel Center (ARPERCEN); but none of these sources 
has been able to produce such a report.  This information was 
also directly requested from the appellant in November 1994, 
and he has submitted the military records in his possession.  
In a memorandum of March 1996, the RO determined that all 
sources of this report and other military information had 
been exhausted and further attempts would be futile.  As it 
is evident by the record that the RO has thoroughly developed 
the medical and military records, the Board concurs with this 
March 1996 finding.  The Board also finds that that the RO 
has fully complied with the requirements of 38 U.S.C.A. 
§ 5103A(b)(3), and that it is reasonably certain that a Line 
of Duty determination, and any other military records, are 
now unavailable or do not exist.  The appellant has requested 
a hearing before VA and he has provided testimony at hearings 
in December 1996 and June 2001; to include testimony of 
eyewitnesses to the accident in November 1991.  While the 
issue currently before the Board does not involve a competent 
medical opinion, the appellant was afforded two different VA 
compensation examinations regarding his claimed injuries from 
the November 1991 accident.

Based on the above analysis, and as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (2000).  

Active duty for training is full-time duty performed by 
members of the National Guard of any State.  38 U.S.C.A. 
§ 101(22) (West 1991); 38 C.F.R. § 3.6(c)(3) (2000).  
Inactive duty training means duty (other than full-time duty) 
performed by a member of the National Guard of any State.  
The term inactive duty training does not include work or 
study performed in connection with correspondence courses, 
attendance at an educational institution in an inactive 
status, or duty performed as a temporary member of the Coast 
Guard Reserve.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d)(4).

Any individual who is disabled or dies from an injury 
incurred while proceeding directly to or returning directly 
from authorized inactive duty training is deemed to have been 
on inactive duty training at the time such injury was 
incurred.  In determining whether the individual was disabled 
or died from an injury so incurred, VA shall take into 
account the hour on which the individual began the travel, 
the hour on which such individual was scheduled to arrive for 
duty, the method of travel, the itinerary, the manner in 
which the travel was performed, and the immediate cause of 
disability or death.  Whenever any claim is filed alleging 
that the claimant is entitled to benefits by these 
provisions, the burden of proof shall be on the claimant.  38 
U.S.C.A. § 106(d); 38 C.F.R. § 3.6(e).

According to the United States Court of Appeals for Veterans 
Claims (Court) decision in Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991), the Board is required to make a 
determination on the credibility of evidence and weigh 
credible evidence.  Based on the following analysis, the 
Board finds that the evidence presented by the appellant and 
the eyewitnesses to the November 1991 automobile accident is 
not credible.

The appellant has presented two different scenarios regarding 
his alleged transportation to his NG unit on November 2, 
1991.  In May 1996, the appellant claimed that his address in 
LaPlace, Louisiana was not his residence, but merely a place 
to have his mail sent and collected.  The Board takes notice 
that the police report of November 2, 1991, listed the 
appellant's address in LaPlace only as a post office box 
(POB) and did not indicate any street address.  His statement 
in October 1996 placed him staying with a friend in Mt. Airy, 
Louisiana, on the morning of November 2, 1991, waiting for a 
another friend to pick him up to take him to the weekend 
drill.

However, starting at his hearing on appeal in December 1996, 
the appellant presented a different story pertaining to the 
circumstances prior to the November 2, 1991 automobile 
accident.  He claimed that he had hitchhiked with a friend 
from his residence (it appears he then claimed he lived with 
his mother) in LaPlace so that a third friend living in 
Garyville could take him by automobile to his NG unit at 
Jackson Barracks, in New Orleans.  Both of the other 
occupants in the automobile on the morning of November 2, 
1991, have provide similar testimony.

As noted above, 38 U.S.C.A. § 106(d) requires evidence that 
the appellant be "proceeding directly" to his place of 
duty.  To "proceed" is to go on in an orderly regulated 
way.  To be "direct" is to proceed from one point to 
another in time or space without deviation or interruption; 
as from point to point without deviation.  WEBSTER'S NINTH NEW 
COLLEGIATE DICTIONARY 358, 937 (1985).

Regarding the first scenario provided by the appellant, it 
seems implausible to the Board that he would be "proceeding 
directly" to his NG unit from Mt. Airy if he was involved in 
an automobile accident while heading south on Main Street in 
Garyville.  The Board has consulted three different widely 
available and public sources for road maps of Louisiana, 
www.mapquest.com, www.expedia.com, and www.randmcnally.com.  
In each source, three routes are noted to head east from Mt. 
Airy/Garyville to New Orleans, these consisting of State 
Route 44, US Highway 61, and Interstate 10.  Both US 61 and 
Interstate 10 are north of Mt. Airy/Garyville.  US 61 is 
accessible from Mt. Airy/Garyville by going north on State 
Route 54 approximately one and a half miles.  Interstate 10 
can be accessed by traveling north on State Route 54, east on 
US 61, and then north on Rav Relief Canal Road; a distance of 
approximately eight to nine miles.  State Route 44 runs next 
to the Mississippi River on the south side of both Mt. Airy 
and Garyville.  This state route travels east meandering with 
the Mississippi River until it intersects with US 61 in the 
vicinity of LaPlace.  In all sources, Mt. Airy is east of 
Garyville on the Mississippi River.  

The straight line distance between Mt. Airy and Garyville is 
approximately one mile.  There is, however, no direct road 
between these two towns.  To get from Mt. Airy to Garyville, 
you must either travel north approximately one mile on 
residential streets, cross State Route 54, and then travel 
south through residential streets until you arrive at Main 
Street in Garyville.  This would not be a direct route to New 
Orleans.  Rather, the most direct travel would be to turn 
north on State Route 54 to arrive at US 61.  Another possible 
route would be east on State Route 44 for approximately two 
miles, but then Main Street would be a left turn heading 
north, the opposite direction traveled by the appellant on 
the night of his accident.  Irregardless, however, it is 
undebatable that turning towards Garyville would not be 
proceeding directly to Jackson Barracks in New Orleans.  

The other scenario has the appellant and his friends leaving 
Garyville at 2:30 to 2:45 a.m. to travel to New Orleans and 
arrive at the NG unit at approximately 4:30 am.  They 
acknowledged that their automobile was headed south on Main 
Street, which would be towards State Route 44.  This does not 
appear to be the most direct or fastest route to New Orleans.  
State Route 44 requires a traveler not to head directly east 
to New Orleans, but instead to meander in a easterly 
direction following the north bank of the Mississippi River 
until it intersects with State Highway 61.  A more direct 
route would be to head north out of Garyville on State Route 
54 to US 61 and then east to New Orleans.

It was been acknowledged by the appellant that he was not 
required to be at his NG unit until 7:00 a.m.  His NG unit at 
Jackson Barracks in New Orleans is approximately 40 to 50 
miles from Garyville and presumably would require a travel 
time of one to one and a half hours if traveling at 55 mph.  
At the Board hearing in June 2001, the appellant and his 
friends indicated that they had made similar estimates of the 
travel time.  Thus, it appears that they left about two and a 
half hours earlier than required for to proceed directly to 
the NG unit. 

Three reasons have been given for their early departure.  
One, C.C. did not want to leave his pregnant wife alone; two, 
they wanted approximately 30 to 45 minutes on the way to New 
Orleans to stop and get breakfast; and three, the appellant 
wanted to arrive by 5:00 a.m. in order to do PT and get ready 
for drill.  The initial reason given by C.C. was not 
clarified during testimony, even after questioning, and 
appears illogical on its face.  That is, he would have left 
his wife alone for the same amount of time, the time it took 
to travel to New Orleans and back, whatever time they left 
Garyville.  Stopping to get breakfast could be credible, but 
in and of itself, does not explain a departure time of 2:30 
a.m.  Stopping for breakfast, however, would not constitute 
"proceeding directly." 

Regarding the appellant's reasons for arriving at the NG unit 
at 5:00 am, the Board finds the evidence does not support his 
allegations.  He has claimed that voluntary PT was held by 
the unit at 5:00 a.m.  However, the orders submitted by the 
appellant himself clearly demonstrate that the unit required 
PT during the usual drill time and that the servicemembers 
were not required to arrive prior to 6:45 a.m.  
Alternatively, the appellant has alleged that his active duty 
unit required PT starting at 5:00 am and he assumed his NG 
unit would do likewise.  The appellant has acknowledged that 
he attended drill in both August and September 1991, and it 
is reasonable to conclude that he would have been aware of 
the NG unit's requirements by November 1991.  Regarding his 
claim that he wanted time to get ready for drill prior to 
7:00 a.m., he has not provided an explanation of what actions 
were required to "get ready."  The Board finds it is 
inconceivable that it would require two hours time for such 
preparation, which based on the orders provided by the 
appellant merely required the servicemembers to be in uniform 
and clean shaven.  Based on this analysis, the Board does not 
find the lay evidence presented by the appellant and his 
friends to be credible regarding their reasons for an earlier 
than required departure from Garyville.

It is noted that the inactive duty training for the 
appellant's NG unit in November 1991 commenced on Friday, 
November 1, and the appellant has acknowledged that he did 
not intend to travel to the unit until the morning of 
November 2.  He alleged that he did not realize that his 
drill started on November 1 since it was a Friday and he 
assumed that drill was only on Saturdays and Sundays.  Again, 
however, the Board notes the appellant's acknowledgment that 
he attended drill in August and September 1991.  The unit 
memorandum provided by the appellant clearly indicates the 
drill dates in November to include November 1.  While this 
memorandum is not dated, since it includes the drill dates 
for the month of October and the entire training quarter 
through January 1992, it can reasonably be presumed that it 
was made available to the members of the unit by at least 
September 1991.  Based on the presumption of administrative 
regularity, and in the absence of clear evidence to the 
contrary, the Board finds that the appellant was given the 
unit memorandum and was aware of its contents prior to the 
training quarter starting in October 1991.  See United States 
v. Chemical Foundation, Inc. 272 U.S. 1, 14-5 (1926) (There 
is a presumption that public officials properly discharge 
their official duties unless there is clear evidence 
otherwise).  Both appellant's representative and the VA 
hearing officer in December 1996 opined that they had not 
heard of inactive duty training occurring on a Friday or 
lasting for three days.  Still, the objective evidence 
clearly indicates that such training had been scheduled and 
the appellant was provided notice of it.

There are other lay assertions by the appellant that damage 
his credibility.  He has alleged that he was asleep in the 
automobile at the time of the accident on November 2.  In 
December 1994, C.C. indicated what was his address in 
Garyville in November 1991.  This address was located on East 
Street, one block east of Main Street, a distance of 
approximately 300 feet.  C.C. has testified that he was 
driving at a high rate of speed in order to hurry back to his 
wife.  The police report of November 2 estimated the speed of 
the automobile at 60 plus mph.  The entire length of Main 
Street in Garyville is approximately 6,300 feet, or about one 
and a half miles.  Thus, the automobile could have traveled 
the entire length of Main Street in one and a half minutes.  
It seems inconceivable that the time it took the automobile 
to travel from C.C.'s residence to the site of the accident 
would have taken more than five minutes, and traveling at or 
near speeds of 60 mph, would have been significantly less.  
However, the appellant claimed that he feel asleep in the 
automobile in a manner of a few minutes before the accident.  
The Board finds this incredible.

In addition, the appellant now alleges that he was in a coma 
for a number of days after the accident.  The hospital 
admission examination on the evening of November 2 clearly 
indicates that the appellant was not in coma.  He did have a 
concussion and was drowsy, but there was no indication on the 
evening of November 2 that he lapsed into a coma.  In fact, 
the hospital discharge summary for the stay in November 1991 
fails to mention that the appellant was ever in a coma during 
this stay.

At his Board hearing, the appellant asserted that he had 
attended NG drill after his November 1991 accident and was 
told by the unit not to come back due to the severity of his 
injuries.  The objective records of this unit, submitted by 
the appellant himself, do not corroborate this claim.  In 
fact, the unit repeatedly asked the appellant to explain his 
absences and even informed him that these absences could be 
excused based on evidence of injury.  The evidence clearly 
indicates that the appellant failed to submit the requested 
evidence, even though substantial medical evidence existed of 
his severe injuries, even after he had been directly ordered 
by his unit commander to do so.  There is no objective 
evidence or indication in the separation documents that the 
appellant ever attempted to obtain a medical discharge or 
informed the unit of his November 1991 accident and injuries.

During his testimony, C.C. explained the reason for his 
recklessly high rate of speed (60 + mph in a 25 mph speed 
zone) on the morning of November 2, was that he was in a 
hurry to return to his pregnant wife.  This reasoning, 
however, is inconsistent with other testimony.  C.C. has not 
credibly explained why he would agree to stop for 30 to 45 
minutes for breakfast on the way to New Orleans if he was in 
such a hurry to return to his wife.  Again, however, if the 
appellant had been "proceeding directly" to his drill site, 
he would not have planned to frolic and detour for breakfast.

Finally, the representative at the Board hearing in June 2001 
emphasized that the automobile was traveling in a south 
direction when the accident occurred on November 2.  It was 
asserted that this direction of travel showed that the 
appellant and his friends were traveling directly in the 
direction of New Orleans.  Such a direction on Main Street in 
Garyville, Louisiana does not convincingly indicate a direct 
route to New Orleans.  A review of any road map will clearly 
show that New Orleans is practically due east of Garyville, 
not south of this town.  The nearest route to New Orleans 
after traveling south on Main Street would be State Route 44, 
which as discussed above, is not the best or most direct road 
to New Orleans.

It is the claimant's burden to prove that he was injured 
while "proceeding directly" to his NG drill site.  
38 U.S.C.A. § 106(d).  After carefully reviewing all of the 
evidence the Board finds that he has failed to fulfill this 
burden, and that the testimony provided by the appellant and 
his friends is not credible.  Simply put, his testimony is 
contradictory to his earlier written allegations in September 
and October 1996.  In addition, the testimony provided in 
December 1996 and June 2001 is inconsistent with the 
objective evidence of record.  Finally, the time and method 
of travel does not support his allegation that he was 
proceeding directly en route to inactive duty training on the 
morning of November 2, 1991.  As the lay evidence is not 
credible, the benefit of the doubt rule is not for 
application in this case.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The benefit sought on appeal is denied.


ORDER

As the appellant was not directly en route to inactive duty 
training at the time of his automobile accident on November 
2, 1991, the appeal is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

